DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
 
Status of the Claims 
Claims 1, 4-7, 9-10, 18, 20-28 and 30-31 are pending. Claim 1 has been amended. 

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 04/28/2022 containing amendments and remarks to the claims.

Response to Arguments
Applicant’s arguments, see pages 1-9, filed 04/28/2022, with respect to the rejection(s) of claims 1, 4-7, 9-10, 18, 20-28 and 30-31 under 35 U.S.C. 112(a) have been fully considered and are persuasive. The Applicant has amended claim 1 by removing the requirement that the aromatic product be produced in a predominant amount. Therefore, the rejection has been withdrawn.  However, upon further consideration, a previous grounds of rejection is made in view of previously applied prior art. The amendment to remove the limitation regarding the product being predominantly aromatic hydrocarbons results in a previous grounds of rejection being applicable to the claims. 
Furthermore, due to the amendment made to claim 1, the indication of allowable subject matter is withdrawn as the claims were indicated as being allowable due to the withdrawn feature. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4-5, 9-10, 18 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ragonese et al. (U.S. Patent No. 4,851,606).
In regards to claim 1, Ragonese discloses a process for converting C1-C4 oxygenates to hydrocarbons comprising contacting a C1-C4 oxygenate, such as ethanol, which may be a component of an aqueous solution comprising the oxygenate and water, wherein the water is present in an amount from about 0 to 50% by weight, with a zeolite impregnated with a metal such as Ga under conditions including a temperature of from 315oC to about 455oC suitable for converting said oxygenate to aromatic gasoline boiling materials (i.e. a product comprising aromatic hydrocarbons) (col. 4, lines 33-37 and 48-50; col. 5, lines 53-67; col. 7, lines 1-30; col. 8, lines 47-64; col. 9, lines 12-15). The claimed temperature range of 300oC to 550oC overlaps the range taught by the prior art and is therefore considered prima facie obvious. 

In regards to claims 4 and 5, Ragonese discloses that the ethanol may be present with water in amounts of from about 0 to about 50 wt% (col. 4, lines 48-50). The claimed ranges of no more than 20% and 10% overlap the range taught by the prior art and are therefore considered prima facie obvious.

In regards to claims 9 and 10, Ragonese discloses temperatures of 315oC to about 455oC are suitable for converting said oxygenate to aromatic gasoline boiling materials (col. 8, lines 47-50). The claimed temperature ranges of at least 350oC to 550oC and at least 400oC to 550oC overlaps the range taught by the prior art and is therefore considered prima facie obvious. 

In regards to claims 18, 20 and 21, Ragonese discloses that aromatic gasoline boiling range hydrocarbons are recovered and that the hydrocarbons correspond to a gasoline fraction (col. 9, lines 12-15).

Claims 6-7, 22-23, 25-28 and 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ragonese et al. (U.S. Patent No. 4,851,606) as applied to claim 1 above, and further in view of Inoue et al. (US 2010/0304455 A1).
In regards to claims 6 and 7, Ragonese does not appear to explicitly disclose that the ethanol is produced by a fermentation process and that the ethanol is a component of a fermentation stream when contacted with said gallium or indium loaded zeolite. 
However, Inoue teaches a process for producing ethanol by fermentation comprising: performing enzymatic saccharification of pre-treated lignocellulosic biomass; performing ethanol fermentation of fermentable sugars obtained from the saccharified pre-treated lignocellulosic biomass; distilling ethanol directly off from a reaction treatment liquid, so as to recover ethanol (Abstract). The fermentation of biomass is performed in a saccharification apparatus and fermentation apparatus (i.e. biomass reactors) ([0004], figure 2). Inoue teaches that ethanol solutions having a concentration in the range of 15% to 90% by volume may be produced by the fermentation process which overlap the concentrations taught by Ragonese ([0052]).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the invention to modify the process of Ragonese by producing alcohol, such as ethanol, by fermentation as taught by Inoue because Ragonese teaches using ethanol as an alcohol feed in concentrations of from 50 to 100% by weight, Inoue teaches a known process for producing ethanol by fermentation that yield ethanol solutions having a concentration from 15 to 90% by volume of ethanol, and this involves combining two known processes in a predictable way to yield predictable result by using a known technique to produce an aqueous solution of ethanol which can be used as feed to another known process. 

In regards to claims 22 and 23, as discussed above, it would have been obvious for one of ordinary skill in the art to modify the process of Ragonese by producing alcohol, such as ethanol, by fermentation as taught by Inoue. Therefore, it would have been obvious for one having ordinary skill in the art to integrate the method of converting an aqueous solution of ethanol with the fermentation process for producing an aqueous solution of ethanol as taught by Inoue as this involves combining known processes to yield predictable results wherein one product is used as a feed to another known process. 

In regards to claims 25-28 and 30-31, Inoue teaches that the fermentation process produces ethanol from biomass which may comprise lignocellulosic matter, starch biomass or biomass that provides fermentable sugars ([0021]; [0056]; [0080]).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ragonese et al. (U.S. Patent No. 4,851,606) as applied to claims 1, 18 and 20 above, and further in view of Drake et al. (U.S. Patent No. 5,773,676).
In regards to claim 24, Ragonese discloses that the aromatic gasoline boiling range hydrocarbons may be recovered and separated from lighter aliphatic hydrocarbons and water using a product separator (col. 9, lines 12-67). Ragonese does not appear to explicitly disclose distilling the hydrocarbons to obtain a fraction of said mixture of hydrocarbon compounds, however, suggests that other separator arrangements or combinations are feasible (col. 11, lines 4-9). 
Drake discloses a process for converting non-aromatic hydrocarbons to lower olefins and aromatic hydrocarbons comprising separating aromatics by distillation (col. 1, lines 24-39). Drake discloses that olefins and aromatics can be separated by conventional distillation to obtain a high purity aromatic stream (col. 5, lines 6-25).
Therefore, at the time of the invention, it would have been obvious for one having ordinary skill in the art to modify the process of Ragonese with a step of distilling the hydrocarbon mixture comprising olefins and aromatics as taught by Drake to obtain a high purity aromatic product because both Ragonese and Drake teach similar hydrocarbon mixtures, Drake teaches that distillation is known to separate aromatics from lighter aliphatic hydrocarbons such as olefins and it involves applying a known separation technique to a known method to yield the predictable results of separating and recovering a high purity aromatic fraction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772